The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in this application. 
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 04 March 2021, with accompanying reference copies.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.	
Examiner acknowledges receipt of Applicant’s formal drawings, received 04 March 2021.  These drawings are acceptable.
The title of the invention is objected to as not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the clause a future amount of energy at each location served by the first energy source is grammatically awkward and difficult to understand.  It is unclear whether this future amount of energy is an amount to be generated, supplied, stored or consumed at the location, or if it simply refers to an amount of energy available for use at the location, which presents ambiguity with regard to the metes and bounds of the clause.  Also, the phrase each location is ambiguous with regard to whether it implies/necessitates a plurality of locations.  If the phrase is intended to imply/necessitate a plurality, then there is no clear and proper antecedent basis for the location (line 5).  If the phrase is not intended to imply/necessitate a plurality, then there is no clear and proper antecedent basis for the locations (line 8), and further antecedent basis issues arise in various dependent claims, as indicated below.  In addition, the clause when energy from the second energy source is not obtainable has no clear and proper functional antecedent basis, since the claim has provided no context for any obtaining of energy from the second energy source; the claim has only asserted providing energy to a second energy source (lines 4-5).  Similarly applies to claims 8 and 15.
In claims 2-6, if the phrase each location (in claim 1) is not intended to imply/necessitate a plurality, then there is no clear and proper antecedent basis for the locations. Similarly applies to claims 9-13 and 16-20.
Further in claim 2, the clauses increasing/decreasing amount of energy are vague and indefinite, since inconsistent terminology has been used and since the functional antecedence is unclear.  In this case, it is unclear whether other energy is being referred to, and if so, if it is the other energy that is (1) available at each location (as per claim 1), (2) previously provided at a second energy source (as per claim 1), or (3) produced at each of the locations (as per claim 2).  Similarly applies to claims 9 and 16.
Further in claim 4, there is no clear and proper antecedent basis for the other energy produced at the location.  In this regard, such production of energy at a location was not introduced into the claim language until claim 2, while this claim is dependent upon claim 1.  Similarly applies to claims 11 and 18.
Further in claim 5, there is no clear and proper antecedent basis for the other energy (see above remarks concerning claim 2).  Also, there is no clear and proper functional antecedent basis for the other energy are produced.  In this regard, production of energy was not introduced into the claim language until claim 2, while this claim is dependent upon claim 1.  Furthermore, the wherein clause appears to be unsupported by the instant claim language, since it is unclear how the future amount of energy can be produced for a same time period as the other energy, when the other energy has been previously presented as being either already available at a location or previously provided to the second energy source (as per claim 1).  Similarly applies to claims 12 and 19.
Further in claim 6, the clause determining that the first energy source has not received energy has no clear and proper functional antecedence, since the claim has provided no context for the first energy source receiving any energy.  Also, there is no clear and proper antecedent basis for the determined time, since it is unclear whether this phrase is referring to the time determined in claim 1 or claim 6.  Similarly applies to claims 13 and 20.
The remainder of the claims are rejected as necessarily incorporating the above-noted ambiguities of their parent claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. §102(a)(1), as being anticipated by Goldsmith (U.S. Patent Application Publication No. 2012/0143385; newly cited).
As per claim 1, as best understood by Examiner in view of the ambiguities noted above, Goldsmith teaches the instantly claimed determining, by a first energy source (Fig 1, plurality of sources, including microgrids and bulk power grid; para[0007, 0009, 0029, 0042]), a future amount of energy at each location served by the first energy source (Fig 3, source predictor; para[0010], predicted amount of generated power), wherein the future amount is related to a portion of other energy available at each location and a portion of other energy previously provided to a second energy source by the location (para[0011], aggregated from multiple power sources; para[0013], surplus power is distributed to other microgrids; para[0063], predicted amount of power available on a microgrid); determining, by the first energy source, a time to begin supplying the future amount of energy at each location when energy from the second energy source is not obtainable (para[0009-0011], scheduling functions, to conduct operations on various timescales, across future time horizons; para[0011] generate a power schedule); and supplying, by the first energy source, the future amount of energy at each of the locations, based on the determined time (para[0031, 0034], power flow process in which both load and generation elements are adjusted concomitantly to regulate power flow; para[0063], schedule at least one action pertaining to the generation of electric power for the source).  Similarly applies to claims 8 and 15.
As per claim 2, as best understood by Examiner in view of the ambiguities noted above, Goldsmith teaches the instantly claimed receiving, by the first energy source, an indication of an amount of other energy produced at each of the locations (para[0011], amount of power is aggregated from multiple power sources; para[0013], surplus power is distributed to other microgrids; para[0005, 0030], power generation can be located at customer/load locations; para[0063], predicted amount of power available on a microgrid); and one of: increasing the future amount of energy and determining a later time to begin supplying the future amount of energy in response to the indication communicating an increasing amount of energy; and decreasing the future amount of energy and determining a sooner time to begin supplying the future amount of energy in response to the indication communicating a decreasing amount of energy (para[0009-0011], scheduling functions, to conduct operations on various timescales, across future time horizons; para[0011] generate a power schedule; para[0013], negotiate between microgrids for power; para[0034], reallocate generation or load resources; para[0063], schedule at least one action pertaining to the generation of electric power for the source).  Similarly applies to claims 9 and 16.
As per claim 3, Goldsmith teaches that the instantly claimed first energy source comprises a fixed amount of available energy (Fig 5, power storage elements; para[0044]), the method comprising: receiving, by the first energy source, an indication that a location of the locations served by the first energy source is able to receive an amount of energy from another energy source other than the second energy source, in response: reducing the future amount of energy to be provided to the location by the indicated amount of energy (para[0009-0011], scheduling functions, to conduct operations on various timescales, across future time horizons; para[0011] generate a power schedule; para[0013], negotiate between microgrids for power; para[0034], reallocate generation or load resources; para[0063], schedule at least one action pertaining to the generation of electric power for the source).  Similarly applies to claims 10 and 17.
As per claim 5, as best understood by Examiner in view of the ambiguities noted above, Goldsmith teaches the instantly claimed determining, by a location of the locations served by the first energy source, that a combination of the future amount of energy and the other energy exceeds expected energy requirements of the location; and providing, by the location, a difference between the future amount of energy and the other energy to the first energy source, wherein the future amount of energy and the other energy are produced for a same time period (para[0009-0011], scheduling functions, to conduct operations on various timescales, across future time horizons; para[0011] generate a power schedule; para[0013], negotiate between microgrids for power; para[0031, 0034], power flow process in which both load and generation elements are adjusted concomitantly to regulate power flow; para[0034], reallocate generation or load resources; para[0063], schedule at least one action pertaining to the generation of electric power for the source).  Similarly applies to claims 12 and 19.
As per claim 6, as best understood by Examiner in view of the ambiguities noted above, Goldsmith teaches the instantly claimed determining that the first energy source has not received energy for more than an expected amount of time, and one of: delaying, by the first energy source, the future amount of energy at one or more of the locations based on the determined time; or reducing the future amount of energy at the one or more of the locations (para[0009-0011], scheduling functions, to conduct operations on various timescales, across future time horizons; para[0011] generate a power schedule; para[0013], negotiate between microgrids for power; para[0031, 0034], power flow process in which both load and generation elements are adjusted concomitantly to regulate power flow; para[0034], reallocate generation or load resources; para[0063], schedule at least one action pertaining to the generation of electric power for the source).  Similarly applies to claims 13 and 20.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 18 are rejected under 35 U.S.C. §103, as being unpatentable over Goldsmith (U.S. Patent Application Publication No. 2012/0143385), as applied to claims 1, 8 and 15 above, further in view of Forbes, Jr. (U.S. Patent No. 10,497,074; cited by Applicant).
As per claim 4, as best understood by Examiner in view of the ambiguities noted above, although Goldsmith teaches Applicant’s invention, substantially as instantly claimed, Goldsmith does not teach the instantly claimed providing a notification to a location of the locations served by the first energy source to provide an amount of transport energy to the first energy source from a transport, wherein the amount of transport energy is a difference between the future amount of energy and the other energy produced at the location.  In this regard, Forbes, Jr. teaches that it was known in the power management arts to utilize electric vehicles (i.e., transports) as distributed resources in a power grid network (abstract; col 7, lines 17-28 and 36-48; col 17, lines 33-56; col 30, lines 45-63; col 47, lines 32-52).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such vehicles as power resources in the system of Goldsmith, since Forbes, Jr. teaches that it was known and beneficial in the art to utilize such dynamic resources.  Similarly applies to claims 11 and 18.
Claims 7 and 14 are rejected under 35 U.S.C. §103, as being unpatentable over Goldsmith (U.S. Patent Application Publication No. 2012/0143385), as applied to claims 1 and 8 above, further in view of Miller et al. (U.S. Patent Application Publication No. 2022/0247174; newly cited).
As per claim 7, although Goldsmith teaches Applicant’s invention, substantially as instantly claimed, Goldsmith does not teach the instantly claimed receiving, by the first energy source, a validation of one or more of the future amount of energy at one or more locations, the portion of other energy available at each location of the locations served by the first energy source, the portion of other energy previously provided to the second energy source by each location, and the time to begin supplying the future amount of energy at each location, wherein the validation comprises a blockchain consensus between a peer group consisting of one or more of the first energy source and the second energy source; and executing a smart contract, by the first energy source, to record the validation on a blockchain based on the blockchain consensus.  In this regard, Miller et al. teaches that it was known in the power management arts to utilize blockchain consensus to validate information being communicated between the elements of the power management system (abstract; Figs 4 and 7; para[0016-0017; 0071-0074; 0078-0084; 0092-0094]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such blockchains in the system of Goldsmith, since Goldsmith teaches use of secure communications (para[0009, 0031, 0047]), and Miller et al, teaches a form of secure communications.  Similarly applies to claim 14.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users. To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
11/17/22